     Case: 1:18-cv-06756 Document #: 67 Filed: 01/13/20 Page 1 of 1 PageID #:554


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: MACKEY, et al. v. IDT                          Case Number: 1:18-cv-06756
            ENERGY, INC.

An appearance is hereby filed by the undersigned as attorney for:
Plaintiffs Scott Mackey and Daniel Hernandez
Attorney name (type or print): Alex S. Phillips

Firm: Turke & Strauss LLP

Street address: 613 Williamson St., Suite 201

City/State/Zip: Madison, WI 53703

Bar ID Number: 1098356                                     Telephone Number: (608) 237-1775
(See item 3 in instructions)

Email Address: alexp@turkestrauss.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 01/13/2020

Attorney signature:            S/ Alex S. Phillips
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
